NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0050n.06

                                            No. 10-4255
                                                                                            FILED
                           UNITED STATES COURT OF APPEALS                              Jan 13, 2012
                                FOR THE SIXTH CIRCUIT
                                                                                LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff-Appellee,              )                  ON APPEAL FROM THE
                                       )                  UNITED STATES DISTRICT
v.                                     )                  COURT FOR THE NORTHERN
                                       )                  DISTRICT OF OHIO
BRYON TAYLOR,                          )
                                       )
                                                                  OPINION
      Defendant-Appellant.             )
_______________________________________)


Before: MOORE and GRIFFIN, Circuit Judges; and QUIST, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Bryon Taylor appeals

the district court’s denial of his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2)

in light of United States Sentencing Guidelines (“U.S.S.G.”) amendments lowering the base offense

level for certain cocaine-base offenses. Because the district judge considered the 18 U.S.C. § 3553

factors as applied to the particular circumstances of Taylor’s case and concluded that Taylor would

have received the same sentence if the Guidelines range had been lower, we AFFIRM.

                                       I. BACKGROUND

       Bryon Taylor pleaded guilty in 2004 to conspiracy to possess with intent to distribute more

than 50 grams of cocaine base (crack) in violation of 21 U.S.C. §§ 841(a)(1) and 846. The

government filed a 21 U.S.C. § 851 enhancement motion based on Taylor’s prior drug trafficking

       *
       The Honorable Gordon J. Quist, United States District Judge for the Western District of
Michigan, sitting by designation.
No. 10-4255
United States v. Taylor


offense, which established a statutory mandatory minimum sentence of 240 months of imprisonment;

although the government could have filed an additional § 851 motion based on a second prior

trafficking conviction, which would have resulted in a mandatory life sentence, it declined to do so.

Under then-existing U.S.S.G. § 2D1.1, the advisory sentencing range was 262 to 327 months.1

Because the guidelines range was above the mandatory minimum, the district judge used the

guidelines range as the starting point for the sentencing analysis. After a two-level reduction for

acceptance of responsibility and an additional three-level reduction for substantial assistance, the

range was 151 to 188 months of imprisonment.2 The judge considered the 18 U.S.C. § 3553(a)

factors, emphasizing Taylor’s criminal history, and the possibility of imposing a below-guidelines

sentence in recognition of the disparity in the guidelines between crack and powder cocaine offenses.

The district court ultimately imposed a sentence of 151 months of imprisonment and five years of

supervised release. Pursuant to his plea agreement, Taylor did not appeal.

       In 2010, Taylor filed a motion for reduction in sentence under 18 U.S.C. § 3582(c)(2) based

on the retroactive application of Amendment 706, which lowered the base level for Taylor’s crack

cocaine offense. The district court held that Taylor was eligible for a reduction under § 3582(c)(2)

but nonetheless denied the motion. Taylor timely appealed.




       1
        For purposes of determining his base offense level, Taylor was held accountable for
possession of more than 150 grams of cocaine base. See U.S.S.G. § 1B1.3 & cmt. n.1.
       2
        The government’s motions for a departure under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1
permitted the court to sentence below the mandatory minimum.

                                                  2
No. 10-4255
United States v. Taylor


                                         II. ANALYSIS

A. Standard of Review

       We review a district court’s sentencing decisions, including the decision whether to reduce

a sentence under § 3582(c)(2), for an abuse of discretion. United States v. Curry, 606 F.3d 323, 327

(6th Cir. 2010). “A district court abuses its discretion when it relies on clearly erroneous findings

of fact, or when it improperly applies the law or uses an erroneous legal standard.” Id. (quoting

United States ex rel. A+ Homecare, Inc. v. Medshares Mgmt. Group, Inc., 400 F.3d 428, 450 (6th

Cir. 2005)).

B. Motion to Reduce Sentence

       Although a district court generally cannot modify a sentence once it has been imposed, an

exception exists if the sentence was “based on a sentencing range that has subsequently been lowered

by the Sentencing Commission pursuant to 28 U.S.C. § 994(o).” 18 U.S.C. § 3582(c)(2). In such

situations, “the court may reduce the term of imprisonment, after considering the factors set forth

in section 3553(a) to the extent that they are applicable, if such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Id. The relevant policy

statement is U.S.S.G. § 1B1.10.

       In 2007, the Sentencing Commission amended the Guidelines to reduce the base offense level

for most crack cocaine offenses, in recognition of the longstanding disparity in sentencing ranges

between crack and powder cocaine offenses. Amendment 706, which applies retroactively, can serve




                                                 3
No. 10-4255
United States v. Taylor


as the basis for a reduction in sentence under § 3582(c)(2). See United States v. Poole, 538 F.3d 644,

645-46 (6th Cir. 2008).

        Section 3582(c)(2) does not require a reduction when the sentencing range has been lowered;

the decision is within the district court’s discretion. E.g., Curry, 606 F.3d at 327, 330; United States

v. Ursery, 109 F.3d 1129, 1137 (6th Cir. 1997).

        In determining whether to grant a reduction, the judge must consider the § 3553(a) factors

and “the nature and seriousness of the danger to any person or the community that may be posed”

by the reduction. U.S.S.G. § 1B1.10 cmt. n.1(B). Because a § 3582(c)(2) reduction does not

constitute a full resentencing, however, the court need not expressly articulate its analysis of each

factor if the record demonstrates that the court indeed considered them. United States v. Watkins,

625 F.3d 277, 281 (6th Cir. 2010) (citing Curry, 606 F.3d at 330-31). Evidence that the judge had

“considered the relevant factors in some depth at the original sentencing” can be relevant. Curry,
606 F.3d at 331. In Curry, we affirmed a district judge’s order that was “cursory at best” but stated

that the court had reviewed the record and considered the § 3553(a) factors. Id.

        At Taylor’s original sentencing, the district judge calculated the range based on former

§ 2D1.1, then considered whether to impose a below-guidelines sentence based on the general

inequities of the crack/powder disparity. The judge was free to reject the 100-to-1 ratio on policy

grounds. Spears v. United States, 555 U.S. 261, 265-66 (2009). After evaluating the § 3553(a)

factors and the circumstances of Taylor’s case, the judge decided not to give a lower sentence,

determining that the guidelines sentence was appropriate as to this particular defendant. Taylor’s


                                                   4
No. 10-4255
United States v. Taylor


crime involved a large quantity of drugs, and he had a significant criminal history. Indeed, he would

have faced a mandatory life sentence but for the government’s decision not to file an additional § 851

motion. Thus, although the decision to impose a 151-month sentence was based on the former

§ 2D1.1, it was confirmed by a § 3553(a) analysis.

       In deciding whether to grant a reduction, the district judge stated that she “fully reconsidered

all of the factors under § 3553(a)” and referred to her analysis at the original sentencing hearing.

R.67 (Dist. Ct. Mem. & Order at 4 & n.3). The order again emphasized Taylor’s criminal history

and the nature of his crime of conviction, an emphasis which reflects consideration of § 3553(a)(1)

(“the nature and circumstances of the offense and the history and characteristics of the defendant”)

and § 3553(a)(2) (“the need for the sentence imposed . . . to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense”). The district court’s

explanation of its decision was sufficient and, indeed, was more extensive than in other orders that

we have affirmed. See United States v. Howard, 644 F.3d 455, 460-61 (6th Cir. 2011) (reviewing

our caselaw on this issue). Under these circumstances, the decision not to reduce Taylor’s sentence

under § 3582(c)(2) was not an abuse of discretion.

                                       III. CONCLUSION

       In its consideration of Taylor’s motion for a reduction in sentence under §3582(c)(2), the

district court evaluated the particular circumstances of Taylor’s case and explained why, in light of

those circumstances, reduction was not warranted. Accordingly, its decision to deny Taylor’s motion

was not an abuse of discretion. We AFFIRM.


                                                  5